ARNOLD, C.J.
(concurring specially.) This is an action to cancel a written lease containing an option to purchase provision.
Mrs. Padberg and her three children, who claimed to be the owners of the property herein involved, signed and delivered a written lease of the property to defendant Rigney and her husband. The term of the lease was two years and it included an option to purchase at a fixed price within the term of the lease.
The defendants determined during the term of the lease to exercise their *134option and requested that the Padbergs execute and deliver a deed to them so that they could complete their loan arrangements whereby they were to procure the balance of the purchase price. The deed was delivered and recorded and title was examined by the building and loan company pursuant to the application for a loan by the Rigneys. The Rigneys were notified by the building and loan company that the title was not merchantable, pointing out the defects determined by it. The Rigneys refused to pay the balance of the purchase price.
Upon refusal to pay the balance of the purchase price for the reason here-inbefore stated, the Padbergs filed suit to cancel the deed which they had executed and delivered to the Rigneys and which was of record. The suit to cancel said deed by the Padbergs was not resisted by the Rigneys and judgment was entered canceling the deed.
It is contended here by the Padbergs that the Rigneys fully exercised their option to purchase; that the delivery of the deed to the Rigneys consummated the option and title passed to the Rigneys thereby bringing to an end the lease agreement and the option provision therein contained. Except for the voluntary act of the Padbergs in procuring the cancellation of the deed, the entire basis of their claim that the option was fully exercised, this might be true. But when they procured the cancellation of the deed the lease and option provision stood as before any effort was made to exercise the option. This being true, the lease and option provision therein contained were still in full force and effect and the Rig-neys were entitled to possession of the property under their lease.